289 F.2d 825
George A. JACKSON, Appellant,v.Yale B. GRIFFIS, Trustee in Bankruptcy, Sports Company ofTexas, Bankrupt, Appellee.
No. 18781.
United States Court of Appeals Fifth Circuit.
May 19, 1961.

A. J. Piranio, Dallas, Tex., for appellant.
Yale B. Griffis, Dallas, Tex., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DE VANE, district judge.
PER CURIAM.


1
This is an appeal from a judgment in favor of a Trustee in Bankruptcy setting aside a deed as a fraudulent conveyance.  There being no genuine issue as to any material fact, the District Judge granted summary judgment for the Trustee.  See Rule 56, Federal Rules of Civil Procedure, 28 U.S.C.A.  We agree with that action.  The judgment of the District Court is, therefore.


2
Affirmed.